DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-66 have been cancelled. Claims 67-86 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,839,407. Although the claims at issue are not identical, they are not patentably distinct from each other. Each limitation of independent claims 67, 74, and 81 of the claimed invention is anticipated by independent claims 1, 7, and 16, of the ‘407 patent, as shown in the table below.
17/099,320
US 10,839,407
Claim 67.  An apparatus to prevent transaction data skew, the apparatus comprising:
memory; and
a consumer data generator to:
select a first portion of a sample of transaction data for a first type of member
of a membership program;
generate an updated target for a characteristic of the transaction data based on
the first portion of the sample of transaction data removed from consideration; and
prevent skew caused by differential sampling rates in the sample of transaction
data by selecting (a) the first portion of the sample of the transaction data and (b) a
second portion of the sample of transaction data for a second type of member that
satisfies the updated target.
Claim 1.  An apparatus to prevent transaction data skew, the apparatus comprising:
a consumer data generator to:
determine a target for a characteristic of a sample of transaction data based on panelist data and retailer data;
determine a first sample size requirement for a first type of member of a membership program and a second sample size requirement for a second type of member of the membership program;
select a first portion of the sample of transaction data for the first type of member, the first portion to satisfy the target and the first sample size requirement;
generate an updated target for the characteristic based on the first portion of the sample of transaction data removed from consideration; and
prevent skew due to differential sampling rates in the sample of transaction data by selecting (a) the first portion of the transaction data and (b) a second portion of the sample of transaction data for the second type of member that satisfies the updated target and the second sample size requirement.


Claims 67-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,235,684. Although the claims at issue are not identical, they are not patentably distinct from each other. Each limitation of independent claims 67, 74, and 81 of the claimed invention is anticipated by independent claims 1, 11, and 17, of the ‘684 patent, as shown in the table below.
17/099,320
US 10,235,684
Claim 67.  An apparatus to prevent transaction data skew, the apparatus comprising:
memory; and
a consumer data generator to:
select a first portion of a sample of transaction data for a first type of member
of a membership program;
generate an updated target for a characteristic of the transaction data based on
the first portion of the sample of transaction data removed from consideration; and
prevent skew caused by differential sampling rates in the sample of transaction
data by selecting (a) the first portion of the sample of the transaction data and (b) a
second portion of the sample of transaction data for a second type of member that
satisfies the updated target.
Claim 11.  An apparatus for selecting a sample of transaction data corresponding to a membership program, the apparatus comprising:
a consumer data generator to:
obtain panelist data for a household via a network and retailer data from a database associated with a retailer;
define a first type of member and a second type of member of the membership program, the first and second types of member defined by a quantity of retailers associated with respective members;
calculate a target for a characteristic of the sample of transaction data based on the panelist data and the retailer data;
calculate a first sample size requirement for the first type of member and a second sample size requirement for the second type of member;
select a first portion of the sample of transaction data for the first type of member that satisfies the target and the first sample size requirement;
generate an updated target for the characteristic by recalculating the target with the first portion of the sample of transaction data removed from consideration; and
prevent skew due to differential sampling rates in the sample of transaction data by selecting, (a) the first portion of the sample of transaction data and (b) a second portion of the sample of transaction data for the second type of member that satisfies the updated target and the second sample size requirement.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 67, 71-74, 78-81, and 85-86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims 67-73 are apparatus claims. Claims 74-80 are computer readable medium claims. Claims 81-86 are method claims. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A:
Prong1: Examiner points to claim 81 as being most inductive of the abstract idea embodied by the applicant’s claims. Claim 81 includes a method for preventing transaction data skew comprising selecting a first portion of a sample of transaction data for a first type of member, generating a target for a characteristic of the transaction data, and preventing skew caused by differential sampling rates by selecting the first portion of the sample of the transaction data, and selecting a second portion of the sample of transaction data for a second type of member that satisfies the generated target. These limitations, as drafted, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by an apparatus comprising a memory, and a computer data generator, nothing in the claim precludes the target generating and selecting steps from practically being performed in the
human mind. For example, but for the “a consumer data generator to” language, the claim encompasses the user manually selecting a first portion of a sample of transaction data for a first type of member of a membership program, generating a target for a characteristic of the transaction data, and selecting a second portion of the sample of transaction data. Therefore, these limitations are a mental process because the steps are concepts that can be performed in the human mind.
Prong 2: The additional elements in the independent claims are one or more processors, and one or more memory, that perform the computer implemented method.  The processor and memory are recited at a high-level of generality i.e., as a generic processor and components for performing a generic computer function processing data. Therefore, there are no additional elements that integrate the abstract idea into a practical application because there are no meaningful limits on practicing the abstract idea. Thus, the claimed invention is directed to an abstract idea without a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of performing the steps with an apparatus comprising a processor, a memory, and a consumer data generator, require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. Applicant’s written description as published at least paragraph [0031] recites “the example membership sample selector 204, the example data fuser 208, the example linkage updater 210, the example projection generator 212, the example reporting system 214 and/or, more generally, the example consumer data generator 128 of FIG. 2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware.” Thus, the inventive steps are performed by a generic computing system executing generic computing instructions and thus the judicial exception does not comprise significantly more than a generic computing system or an improvement to another technical field. 
When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it’ on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and  generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering). Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent claims 71, 78, and 85 are directed to the size of the second selected sample, which is part of the abstract idea of selecting samples of member transaction data. Dependent claims 72-73, 79-80, and 85-86 are directed to applying a filter to the member transaction data which is also part of the abstract idea of selecting samples of member transaction data. These steps are recited at a high-level of generality, and merely use a computer as a tool to perform the abstract idea. These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are not considered patent ineligible for the reason given above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-69, 73-76, 80-83, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. U.S. Patent Application Publication US 2008/0262925 A1 (hereinafter Kim).
Regarding claims 67, 74 and 81, Kim teaches a method to prevent transaction data skew, the method comprising: (para. 0003); a non-transitory tangible computer readable medium comprising instructions that, when executed, cause at least one processor to at least: (para. 0255-256); and an apparatus to prevent transaction data skew, the apparatus comprising: memory; and a consumer data generator to: (para. 0003 and 0255); 
select a first portion of a sample of transaction data for a first type of member of a membership program (para. 0116-0117, a pilot group 330 of the segmented member database 320 is generated. The pilot group 330 is a sampling of members across all the market segments (denoted in the vertical dotted line) to obtain a workable subset that accurately represents the entire collection of members (types of member).  FIG. 4, a sample subset 400 of the pilot group 330 (a sample of transaction data for a first type of member) is used to create member segmentation cells 410. Member segmentation cells 410 are generally categorized into three types of cells: (1) custom cells 420, (2) advanced cells 430, and (3) basic cells 440. (portions of a sample of transaction data);
generate an updated target for a characteristic of the transaction data based on the first portion of the sample of transaction data removed from consideration (Note: the member data is categorized into cells based on characteristics. When the cells are targeted the cells with other characteristics are removed from consideration so that the member user is exclusively associated with a particular cell.  Para. 0120, the members in the sampled subset 400 of pilot group 330 in the segmented member database 320 are assigned to appropriate member segmentation cells. A member user may be associated exclusively to a particular cell or end up being associated to multiple cells based on the segmentation rules. Para. 0093, “Narrowcasting,” as used in the exemplary embodiment of the present invention, is a scientific approach to marketing using computer, behavioral, and statistical science to target a market based on characteristics. Para. 0103, based on the users' demographic, behavioral, and preference information, the narrowcasting engine 250 creates “personas” and uses the personas and associated rules to select the most appropriate offers from the offer database 260 for each of the users (290 a, 290 b) and presents the dynamically generated communications to the users.); and
prevent skew caused by differential sampling rates in the sample of transaction data by selecting (a) the first portion of the sample of the transaction data and (b) a second portion of the sample of transaction data for a second type of member that satisfies the updated target (para. 0123-0124, Fig. 5B, the offer segmentation rules may form an offer mix which is segmented and designated to specific cells in the offer segmentation module 540. The narrowcasting engine 250 (FIG. 2) matches various offer mixes resulting from the offer mix integration 530 with the member segmentation cells 420, 430, and 440 based on the rules assigned to each cell stored in the rules/persona data store 240.  Allowing for targeted offers to be presented to the segmented groups as shown in Fig. 5B).
 Regarding claims 68, 75, and 82, Kim teaches all of the limitations of claims 67, 74 and 81 above. Kim further teaches wherein the consumer data generator is to determine an initial target for a characteristic of a sample of transaction data based on panelist data and retailer data. (para. 0148, Fig. 13, the narrowcasting system of the present invention takes the traditional marketing approach used by networks, which traditionally identifies “who” the buyers are (Panelist Data), and approaches used by the merchants, which traditionally identifies “what” the consumers buy (Retailer Data), to optimize the effectiveness of a marketing campaign.)
Regarding claims 69, 76, and 83, Kim teaches all of the limitations of claims 68, 75, and 82 above. Kim further teaches wherein the characteristic of the sample of transaction data includes at least one of an average spend within a banner or a spend distribution within the banner. (para. 0140, the narrowcasting communications is implemented using a two-prong approach to target the right product to the right person at the right time: (1) active data gathering, and (2) active learning model. Para. 0143, the active learning AL includes targeting management, which defines customers by the amount that they spend during purchases, (an average spend within a banner). Para. 0149, merchants typically collect transactional data and cluster like-minded individuals based on their transaction data (i.e., “transaction clusters”).
Regarding claims 73, and 80, Kim teaches all of the limitations of claims 67, and 74 above. Kim further teaches wherein the consumer data generator is to apply a geographic filter to the transaction data to filter out membership card data corresponding to card holders that have moved away from a known address associated with a membership card. (para. 0147, Fig. 12, the active data gathering process includes obtaining data inferred from members' activities on the narrowcasting system of the invention. For instance, location information may be inferred based on the user searches or selects items and offers from walk-in stores in a particular region. As more information about the user is gathered, the information presented to the user, including preference questions and offers, is refined to be more relevant to the user.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-71, 77-78 and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hannan et al. US Patent Application Publication 2012/0005213 (hereinafter Hannan).
Regarding claims 70, 77, and 84, Kim teaches all of the limitations of claims 68, 75, and 82 above. Kim does not teach wherein the first portion is to satisfy the initial target and a first sample size requirement. 
However, Hannan teaches wherein the first portion is to satisfy the initial target and a first sample size requirement. (para. 0025 and para. 0027, Fig. 2, in an example implementation, the customer sample generator 210 uses the customer database interface 215 to index the customer data stored in the customer database according to the demographic categories included in the obtained demographic profile to determine indexed customer data. The customer sample generator 210 can use the customer database interface 215 to index (e.g., via sorting) the customer data in the customer database(s) 115 into groups based on target demographics and according to the target population percentages included in the obtained demographic profile.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kim to include wherein the first portion is to satisfy the initial target and a first sample size requirement, as taught by Hannan, in order for the member segmentation cells to be selected based on one or a combination of demographic, preference, and behavioral data (Kim, Para. 0117-0120).
Regarding claims 71, 78, and 85, Kim teaches all of the limitations of claims 67, 74, and 81 above. Kim does not teach wherein preventing skew due to differential sampling rates includes selecting a second portion of the sample of transaction data for the second type of member that satisfies a second sample size requirement. 
However, Hannan teaches wherein preventing skew due to differential sampling rates includes selecting a second portion of the sample of transaction data for the second type of member that satisfies a second sample size requirement. (para. 0025, target segments can be selected based on a first and second target demographic category, such as age and income, and a particular percentage value for each target segment.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kim to include wherein preventing skew due to differential sampling rates includes selecting a second portion of the sample of transaction data for the second type of member that satisfies a second sample size requirement, as taught by Hannan, in order for the member segmentation cells to be selected based on demographic data (Kim, Para. 0117-0120).

Claims 72, 79, and 86, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen US Patent Application Publication 2005/0222906 (hereinafter Chen).
Regarding claims 72, 79, and 86, Kim teaches all of the limitations of claims 67, 74, and 81 above. Kim does not teach wherein the consumer data generator is to apply a purchase threshold filter to filter out portions of the transaction data corresponding to households that do not use a membership card at a threshold frequency.
However, Chen teaches wherein the consumer data generator is to apply a purchase threshold filter to filter out portions of the transaction data corresponding to households that do not use a membership card at a threshold frequency. (para. 0081, users that are members of the loyalty points program can be categorized into tiers based on reaching a threshold level of status points. Members at different tiers may be treated differently by the vendor.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kim to include wherein the consumer data generator is to apply a purchase threshold filter to filter out portions of the transaction data corresponding to households that do not use a membership card at a threshold frequency, as taught by Chen, in order to classify customer types based on the shopping patterns of the user (Kim, para. 0143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682  
                                                                                                                                                                                                      /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682